IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10017
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JUAN MANUEL CHAVEZ-MARTINEZ,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:98-CR-309-ALL-T
                       - - - - - - - - - -

                            Aguust 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Juan

Manuel Chavez-Martinez has moved to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Chavez-Martinez has received a copy of counsel’s motion and brief

but has not filed a response.    Our independent review of the

brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.       Counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.